—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered June 28, 1996, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant’s arguments can be construed as challenging the legal sufficiency of the evidence, they are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.